Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 3/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 5, 6, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 20210105512 A1) in view of Sarkar et al. (US 20180234738 A1) and further in view of Ormseth et al. (US 20180041552 A1).
	Regarding claim 1, Mertens teaches a computer-implemented method comprising: combining, at a server device, a plurality of live video streams received from a plurality of participant devices into a combined live video stream; broadcasting, by the server device, the combined live video stream to a plurality of viewer devices (broadcast server combines live video streaming data from one or more participants and broadcasts the combined the live video streaming data to viewers or followers – see 0030, 0038, 0040, 0042, 0049 and 0050 and FIG. 3). 
	Mertens lacks to teach the claimed features of identifying one or more activity metrics associated with the plurality of viewer devices; based on analyzing the one or more activity metrics, selecting a target viewer device from the plurality of viewer devices to participate real time in the combined live video stream, and adding, at the server device, a live video stream received from the target viewer device to the combined live video stream being broadcasted to the plurality of viewer devices. Sarkar discloses detecting an interaction between a user 118 and a graphical user interface and transmitting a video clip to the live video stream of broadcaster, determining one or more viewer devices correspond to viewers with an affinity coefficient that exceed above a threshold, determining one of viewer devices having granted permission to provide a real-time response by adding video clip to the live video stream of broadcaster based on determining affinity coefficient above the threshold, and adding the video clip to the live video stream by the server. See 0007, 0023, 0024, 0027, 0040, 0046, 0047, 0051, 0059, 0083, 0126. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of Mertens by identifying one or more activity metrics associated with the plurality of viewer devices; based on analyzing the one or more activity metrics, selecting a target viewer device from the plurality of viewer devices to participate real-time in the combined live video stream, and adding, at the server device, a live video stream received from the target viewer device to the combined live video stream being broadcasted to the plurality of viewer devices as taught or suggested by Sarkar in order to allow viewers to engage with the live video streams of the broadcaster during a live video stream broadcast. 
	Both Mertens and Sarkar lack teach converting the target viewer device to an additional device to an additional participant device. However, Ormseth taught that the broadcaster selects and invites a particular user who is currently viewing the live stream broadcast to join the live content stream broadcast as a co-broadcaster. See 0036. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mertens and Sarkar by converting the target viewer device to an additional device to an additional participant device as taught by Ormseth to offer the selected viewer to participate in live content stream as a co-broadcaster. 
	Mertens in view of Sarkar and Ormseth teaches the plurality of viewer devices receive the combined live video stream from the plurality of participant device and the additional participant device (broadcasting the combined live video stream from broadcaster, co-broadcaster, and/or other participants as live content stream to viewers – see Mertens: 0030, 0038, 0040, 0042, 0049 and 0050 and FIG. 3; Sarkar: 0083 and 0126; Ormseth: 0036). 
	Regarding claim 4, the combination of Mertens and Sarkar teaches that wherein selecting the target viewer device of the plurality of viewer devices based on analyzing the one or more activity metrics associated with the plurality of viewer devices comprises: analyzing an active presence metric from the target viewer device to determine that the target viewer device is actively viewing the combined live video stream; and identifying the target viewer device utilizing the active presence metric (determining one of viewer devices in association with a user frequently reacts to live video streams of the broadcaster exceeds a threshold affinity coefficient, and determining one of viewer devices having granted permission to add video clips of reaction to the live video stream based on determining affinity coefficient above the threshold – see Sarkar: 0040, 0046, 0047; Mertens: 0030, 0042, 0050, and FIG. 16).
	Regarding claim 5, the combination of Mertens and Sarkar teaches the features of prior to broadcasting the combined live video stream, providing to a first device of the plurality of participant devices, a user interface comprising broadcast participation elements indicating participation triggers (the broadcaster device detects an interaction between user 110 and a graphical user interface of the application 108 that indicates granting permission for a viewer to add video clips to the live video stream broadcast – see Sarkar: 0045 and 0062; Mertens: 0030, 0042, 0050); receiving, from the first device, selection of one or more participation triggers for adding participant devices to the combined live video stream (receiving permission for a viewer to add video clip to the live video stream broadcast - see Sarkar: 0044-0045); and based on identifying an activity metric from the target viewer device that satisfies a participation trigger of the one or more participation triggers, identifying the target viewer device to participate in the combined live video stream in accordance with the participation trigger (determining a viewer having granted permission to add video clip to the live video stream broadcast based on determining affinity coefficient – see Sarkar: 0046-0047 and 0144; Mertens: 0030, 0042, 0050).
	Regarding claim 6, the combination of Mertens, Sarkar, and Ormseth teaches that switching, at the server device, participant devices within the combined live video stream by: removing the live video stream of the additional participant device from the combined live video stream; and converting a second target viewer device to a second additional participant device  by adding a live video stream of an additional target viewer device to the combined live video stream in accordance with at least one participation trigger of the one or more participation triggers (the server controls over when and which viewers may share a video clip of a reaction by granting or denying permission – see Sarkar: 0009, 0061, and 0087; Mertens: 0030, 0042, 0050; the broadcaster selects and invites one or more users who are currently viewing the live stream broadcast to join the live content stream broadcast as co-broadcasters - see Ormseth: 0036).  
	Regarding claim 10, see rejection of claim 1.
	Regarding claims 11 and 12, see rejection of claim 6. 
	Regarding claim 15, see rejection of claim 4.
	Regarding claim 16, see rejection of claim 1.
	Regarding claim 17, see rejection of claim 5.
	Regarding claim 18, see rejection of claim 6.
5.	Claims 2, 3, 7, 8, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 20210105512 A1) in view of Sarkar et al. (US 20180234738 A1) and Ormseth et al. (US 20180041552 A1) and further in view of Engel (US 20170214758 A1).
	Regarding claims 2, 3, 7, and 8, the combination of Mertens and Sarkar teaches selecting the target viewer device of the plurality of viewer devices based on analyzing the one or more activity metrics associated with the plurality of viewer devices, e.g., determining one or more viewer devices correspond to viewers with an affinity coefficient that exceed above a threshold, and comparing/monitoring user interactions from the plurality of viewer devices to identify the target viewer device to participate in the combined live video stream, e.g., a viewer device in association with a user frequently reacts to live video streams of the broadcaster exceeds a threshold affinity coefficient is permitted to add the video clip. See Sarkar: 0040, 0046, 0047, 0180 and 0183; Mertens: 0030, 0042, 0050, and FIG. 16. Both lack to teach user interactions including digital votes and bids from the plurality of viewer devices, a digital purchase and viewing time of the plurality of viewer devices. Engel teaches collecting user interactions included purchases, bids, view times, and votes from user devices in a network-based system. See abstract and 0029. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mertens and Sarkar by including the monitored user interactions such as digital votes, digital bids, a digital purchase and view times from user devices as taught or suggested by Engel for the purposes of understanding user activities to improve network-based services.
	Regarding claims 13, 14, 19 and 20, see rejection of claims 2, 3, 7, and 8 above.
6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mertens (US 20210105512 A1) in view of Sarkar et al. (US 20180234738 A1) and Ormseth et al. (US 20180041552 A1) and further in view of Hannaway (US 20020103919 A1).
	Regarding claim 9, the combination of Mertens, Sarkar, and Ormseth teaches converting the target viewer device to an additional participant device by adding, at the server device, the live video stream from the target viewer device to the combined live video stream comprises: determining a visual arrangement of the live video stream of the target viewer device and one or more live video streams of the plurality of live video streams from the plurality of participant devices (determining presentation of a video clip of a viewer’s reaction within a video graphical element during live video stream broadcast – see Sarkar: 0059, 0094, 0112; Ormseth: 0036); generating the combined live video stream by aligning the combination of the live video streams of the target viewer device and the plurality of live video streams from the plurality of participant devices according to the visual arrangement; and broadcasting the combined live video stream, displayed according to the visual arrangement, to the plurality of viewer devices (providing video clip of reaction added to the live video stream of broadcaster, via the server, to viewer devices for presenting during the live video stream broadcast – see Sarkar: 0005 and 0058-0060; Mertens: 0030, 0042, 0050). The combination of Metens, Sarkar and Ormseth lacks to teach the claimed “based on comparing timestamps, generating a synchronized combination of the live video streams of the target viewer device and the plurality of live video streams from the plurality of participant devices”. However, Hannaway discloses generating a synchronized media stream by combining multiple media streams from multiple media sources at different locations based on comparing timing data. See abstract, 0002, 0018, and 0034. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mertens, Sarkar, and Ormseth by generating a synchronized media stream by combining multiple media streams from multiple media sources at different locations based on comparing timing data as taught or suggested by Hannaway to efficiently create a combined media stream using streaming media synchronization.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421